COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

 Cause number:                     01-17-00442-CV
 Style:                            Alan Schrock v. City of Baytown
 Date motion filed:                January 24, 2018
 Type of motion:                   Unopposed Motion for Leave to File Amended Brief
 Party filing motion:              Appellant
 Document to be filed:             Amended Appellant’s Brief

Is appeal accelerated?        No

 If motion to extend time:
          Original due date:
          Number of previous extensions granted:                         Current Due date:
          Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
              Appellant’s unopposed motion for leave to file an amended appellant’s brief is granted. The Clerk of this Court
              received and filed appellant’s amended brief on January 24, 2018.


Judge’s signature: /s/ Terry Jennings
                   

Panel consists of     ____________________________________________

Date: January 30, 2018




November 7, 2008 Revision